IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,747-01


                    EX PARTE OSVALDO LEIJA-BALDERAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W13-32837-W(A) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to twenty-two years’ imprisonment. The Fifth Court of Appeals modified and

affirmed the judgment of conviction. Leija-Balderas v. State, No. 05-14-00648-CR (Tex.

App.—Dallas Mar. 27, 2015) (not designated for publication).

        In four grounds, Applicant contends that trial counsel was ineffective. The trial court entered

a timely order designating issues, and the habeas record was properly forwarded to this Court. See

TEX . R. APP . P. 73.4(b)(5). However, the record was forwarded before the trial court made findings
                                                                                                      2

of fact and conclusions of law. We remand this application so the trial court can complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: May 8, 2019
Do not publish